Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 33-52 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
 	For claim 33, prior art Nokia (3GPP R1-081468) at Section 1. Proposal   and Fig.1 at page 1 discloses of receiving higher layer signaling (=RRC message) that includes periodic PUSCH configuration information associated with CQI (=UCI) reporting periodically. Nokia at page 2 in the NPL literature discloses a base station sending a DCI to a UE that includes plurality of fields and the UE check the field value (i.e CQI flag) in order to determine whether to report CQI. 
 	prior art Chung at [0091] discloses of determining if the field of a control channel is equal to a specific value and based on the determination, UE detects control information   
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 	Claim 43 is allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478